Per Curiam. This claim, arising out of the death of a detective allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers. and Firemen Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et. seq. The Court has. carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Terry Lynn (Anderson) May-borne, is the wife of the decedent, and in the absence of a designated beneficiary, Sec. 3(a) of the Act provides that any award hereunder shall be paid to the surviving widow, 2. That the decedent, Michael E. Mayborne, was a detective employed by the Winnebago County Sheriff’s Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on March 15, 1974; 3. That on said date, Detective Mayborne responded to a call of a robbery at the Poplar Grove State Bank in Boone County. The suspect was observed entering a barber shop approximately one mile from the bank and Detective Mayborne, among others, proceeded to the scene. While attempting to capture the bank hold-up suspect, Detective Mayborne was shot in an exchange of gun fire and was pronounced dead on arrival at Rockford Memorial Hospital. The Coroner’s Certificate of Death recites the immediate cause of death as "gunshot injury to brain.” 4. The Court finds, therefore, that Detective May-borne was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (twenty thousand dollars) be awarded to Terry Lynn (Anderson) Mayborne as wife of the deceased detective, Michael Edward Mayborne.